

Exhibit 10.168
 
SEVENTH AMENDMENT TO LEASE
 
     This agreement is made as of this day     of July, 2010 by and between
Kingfisher, LLC, (hereinafter the “Landlord”), and MTI MicroFuel Cells Inc.,
(hereinafter the “Tenant”, as assignee of Mechanical Technology Incorporated
(hereinafter the “Assignor”)).
 
PRELIMINARY STATEMENT
 
     The Landlord and Assignor entered into a lease (The “Lease”) dated April 2,
2001, and amended by First Amendment to Lease dated March 13, 2005, Second
Amendment to Lease dated December 12, 2005, Third Amendment to Lease dated
August 7, 2006, Fourth Amendment to Lease dated August 6, 2007, Fifth Amendment
to Lease dated March 31, 2009 and Sixth Amendment to Lease, which was executed
by Landlord, Assignor and Tenant, dated January 1, 2010 (hereinafter the “Lease
and Amendments”) for certain Premises at 431 New Karner Road, Albany, New York,
consisting of 20,000 Net Usable Square Feet. Tenant desires to extend the
current lease term for an additional 6 months.
 
     Accordingly, the parties agree to amend and modify the Lease and Amendments
as hereinafter set forth:
 

       1.        The current Lease Term shall be extended to expire February 28,
2011.   2. The Base Rent through February 28, 2011 shall be $10.50 per Net
Useable Square Feet.

 
Except as modified herby, all terms and conditions of the Lease and Amendments
are hereby ratified and confirmed by the parties hereto.
 
     IN WITNESS WHEREOF Landlord and Tenant have signed and sealed this
Modification to Lease as of the day and year first above written.
 

Landlord: KINGFISHER, LLC     By: Edward L. Hoe, Jr., Member Manager   Tenant:
MTI MICROFUEL CELLS INC.     By: Peng K. Lim, Chief Executive Officer


--------------------------------------------------------------------------------